Citation Nr: 1019323	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred in the emergency room of a private 
hospital on April 14, 2008.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had qualifying active service from March 1968 to 
October 1976.  His awards and decorations include the Combat 
Medical Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Medical Center (MC) in Bay Pines, 
Florida.  

The Board notes that when the statement of the case was sent 
to the Veteran, a copy was not sent to his representative, 
even though there was a power of attorney of record in the 
claims folder.  Since the claim is being allowed, this defect 
is not prejudicial.  


FINDINGS OF FACT

1.  Unauthorized medical expenses incurred at a private 
hospital on April 14, 2008 were rendered in a medical 
emergency of such nature that a reasonably prudent layperson 
would have considered delay to be hazardous to life or 
health.  

2.  The Veteran attempted to use VA facilities before going 
to the private hospital.  

3.  VA facilities were not feasibly available to provide the 
unauthorized medical expenses incurred at a private hospital 
on April 14, 2008.  

4.  The Veteran otherwise meets the requirements of the 
Veterans Millennium Health Care and Benefits Act.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for unauthorized 
medical expenses incurred at a private hospital on April 14, 
2008 have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2002 & 
Supp. 2009); 38 U.S.C.A. § 1725 (as in effect prior to 
October 10, 2008); 38 C.F.R. §§ 3.102, 17.120, 17.121, 
17.1000, 17.1001, 17.1002 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  On 
March 26, 2009, the VAMC sent the Veteran a letter explaining 
to him the type of evidence necessary to substantiate his 
claim, as well as an explanation of what evidence was to be 
provided by him and what evidence the VA would attempt to 
obtain on his behalf.  This was after the initial 
adjudication of his claim in May 2008 and on the same day the 
statement of the case (SOC) was issued.  There were no 
further adjudicative actions on the claim that would have 
cured the notice defects.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006).  Nevertheless, as the Board is granting 
in full the benefits sought on appeal, any error that might 
have been committed with respect to either the duty to notify 
or the duty to assist was harmless and will not be further 
discussed.  

Criteria

There are two programs providing for payment or reimbursement 
of unauthorized medical expenses.  One program provides for 
payment or reimbursement for treatment of an adjudicated 
service-connected disability; or a non-service-connected 
disability associated with and held to be aggravating a 
service-connected disability; or any disability of a veteran 
who has a total disability, which is permanent in nature due 
to service-connected disability; or for any illness, injury, 
or dental condition in the case of a veteran who is a 
participant in a vocational rehabilitation program.  
38 U.S.C.A. § 1728 (West 2002).  The record shows the Veteran 
has service connection for tinnitus, bilateral hearing loss, 
and chloracne, with a combined rating of 10 percent.  
Therefore, he does not qualify for payment or reimbursement 
under this program and its implementing regulations, 
38 C.F.R. §§ 17.120, 17.121.  

As a person receiving regular health care at VA medical 
centers, the Veteran does meet the threshold requirement for 
payment or reimbursement under the other program, provided by 
the Veterans Millennium Health Care and Benefits Act, 
38 U.S.C.A. § 1725 with implementing regulations at 38 C.F.R. 
§ 17.1000 et seq.  To be eligible for reimbursement under 
this authority the Veteran has to satisfy all of the 
following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment).  

The provisions of 38 U.S.C.A. § 1725 were changed by 
legislation that became effective October 10, 2008.  See 
Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  
Specifically, the word "shall" in the first sentence 
replaced the word "may."  This made the payment or 
reimbursement by VA mandatory and non-discretionary, if the 
requirements for such payment were satisfied.  Under both 
versions, all of the conditions set out in the remainder of 
the statute must be met in order for VA to make payment or 
reimbursement.  The provisions became effective when the law 
was signed on October 10, 2008.  There was no specific 
effective date or applicability date indicated for the 
provision, but there is a general presumption against the 
retroactive effect of new statutes.  See Landgraf v. USI Film 
Products, 511 U.S. 244 (1994).  

Discussion

In the SOC, the VAMC concedes that the Veteran was otherwise 
eligible and denied the claim on the basis that the treatment 
was not provided in an emergency.  Therefore, the Board will 
not review all the criteria, but will focus our discussion on 
whether the services at issue were rendered in an emergency.   

First, let us look at the nature of the condition.  In his 
appeal, the Veteran stated that the injury was severe enough 
for him to loose consciousness for 1-2 minutes.  The 
emergency room record on the other hand quotes him as 
reporting that there was no loss of consciousness.  The Board 
finds the emergency room record to have greater credibility 
because it was made at the time of treatment for the purpose 
of treatment and the patient could be expected to provide a 
report as accurate as possible in order to facilitate 
treatment.  

The emergency room record also states that the bleeding was 
stopped in triage.  That is to say, the Veteran was bleeding 
until he got to the hospital.  Most reasonable lay persons 
would consider ongoing bleeding to be a cause to seek 
immediate medical care.  That is, a reasonable lay person 
would consider bleeding to be an emergency.  

The Board notes that the Veteran was a trained combat medic, 
but it is difficult to assess ones own injuries; and, while 
the Veteran might have seen the blood dripping from his head, 
he could not see and evaluate the wound.  Therefore, we will 
not hold him to a higher standard of knowledge.  

Another factor here is the call to the VAMC triage unit.  In 
his notice of disagreement (NOD), the Veteran reported that 
he called the VAMC triage unit after the accident and was 
advised to go to the nearest medical facility.  Again, in his 
substantive appeal he stated that triage at the VAMC told him 
if severe bleeding was present and/or he was disoriented, he 
should proceed to the private hospital, approximately a mile 
away.  Documentation of that contact is not in the record, 
but the VAMC has not provided a complete record.  (Notably, 
there are no copies of medical reviews of the claim, 
particularly those of May 2008 and October 2008 identified in 
the SOC).  What is important is that there is nothing in the 
SOC or any other response from the VAMC that denies this 
significant argument.  Consequently, the Board finds that the 
Veteran's undisputed report is credible.  This call would 
have played a significant role in a layperson's assessment of 
the situation.  That is, a reasonably prudent layperson would 
have gone to the closest hospital when a medical professional 
suggested he do so.  

Conclusion

The SOC explained its position by saying that the Veteran 
presented to the emergency room with an urgent but non-
emergent condition.  That is simply much too fine a line for 
a bleeding layman to ascertain.  Giving the Veteran the 
benefit of the doubt, the Board finds that the evaluation and 
treatment at the private hospital emergency room on April 14, 
2008, was for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous 
to his health.  That is, under the circumstances presented 
here, including his phone call to the VAMC triage unit, a 
prudent layperson who possesses an average knowledge of 
health and medicine could reasonably expect the absence of 
immediate medical attention to result in placing his health 
in serious jeopardy.  Thus, the incident meets the definition 
of emergency and payment or repayment of expenses is 
warranted.  


ORDER

Payment or reimbursement of unauthorized medical expenses 
incurred in the emergency room of a private hospital on April 
14, 2008 is granted.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


